Citation Nr: 9907540	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  93-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to 
include neck problems and headaches.

2.  Entitlement to service connection for a malignant melanoma of the face 
with neck resection, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a skin disorder, other than a 
malignant melanoma of the face, to include chloracne, dyshidrosis eczema of 
the feet and/or sebaceous cysts, claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and L.M.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1972, September 1972 
to September 1974, and November 1976 to June 1980.  He served in the 
Republic of Vietnam from December 1968 to July 1970.  He engaged in combat 
with the enemy.

This matter is before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the St. Louis, Missouri, Department of Veterans Affairs 
(VA) Regional Office (RO).  In a rating decision dated in June 1994, the RO 
denied service connection for a skin disorder, characterized as dyshidrotic 
eczema of the feet with sebaceous cysts and chloracne, and for residuals of 
a head injury to include a neck problem and headaches.  In a decision dated 
in April 1995, the RO denied service connection for cancer on the face and 
neck.  The veteran perfected an appeal with respect to the issues of 
entitlement to service connection for a skin disorder, to include chloracne 
and cancer on the face and neck, and entitlement to service connection for 
residuals of a head injury.  The case is currently before the Board 
subsequent to completion of development requested in a December 1996 
remand.

In connection with his appeals the veteran presented testimony before a 
member of the Travel Board in June 1996; a transcript of that hearing is 
associated with the claims file.


The issue of entitlement to service connection for a skin disorder, other 
than a malignant melanoma of the face, to include chloracne, dyshidrosis 
eczema of the feet and/or sebaceous cysts, claimed as secondary to Agent 
Orange exposure, will be discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  The record contains no competent evidence of any existing residuals of 
a head injury shown to be related to the veteran's period of service.

2.  There is no competent evidence of record showing that a malignant 
melanoma of the face, first shown many years after service, is related to 
any incident of service to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection for residuals 
of a head injury is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  The veteran's claim of entitlement to service connection for a 
malignant melanoma of the neck, claimed as secondary to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's first period of service was from June 1968 to June 1972.  The 
report of pre-induction examination, dated in March 1968, includes notation 
of facial acne.  The veteran checked "YES" to having or having had skin 
diseases.  In August 1968, the veteran presented complaining of memory 
loss.  He was crying and stated that his left cheek hurt.  He had a slight 
laceration on the inside of his left cheek.  He reported having difficulty 
recalling events.  He stated that he did not know how he was injured.  He 
reported that he was upset the week earlier because of poor performance in 
learning Marine history.  He stated he felt he wasn't being treated 
properly.  Neurologic examination was negative; the impression was 
dissociative reaction.  The veteran was admitted to the medical ward.  
A service medical record associated with that admission includes notation 
of a long past history of emotional difficulties with frustration.  The 
veteran was discharged to the neuropsychiatric unit for further evaluation; 
the impression was adult situational reaction, existing prior to entrance.  
Follow-up examination a day later shows a diagnosis of amnesia.  A note 
indicates that the amnesia was dissipating that evening.  In January 1969 
the veteran complained of headaches and nausea; malaria smear testing was 
positive.  A service medical record dated in April 1969 reflects that the 
veteran had sinus problems.  In September 1971 the veteran complained of 
sinus pain and headache; the impression was sinusitis.  Another September 
record includes the impression of migraine.  Service separation examination 
dated in June 1972 shows that the veteran's head, face, neck and scalp were 
clinically evaluated as normal.  No lymphatic abnormalities were noted.  

At the time of VA examination in August 1972, no lymphadenopathy was noted.

The veteran re-entered service in September 1972.  The report of medical 
examination dated in September shows that the veteran's head, face, neck, 
skin and lymphatic system were evaluated as normal.  On the accompanying 
report of medical history, he denied having or having had headaches, a loss 
of memory or amnesia, or skin diseases.  

A report of service medical examination dated in September 1976, the time 
of re-enlistment into his final period of service, shows that the veteran's 
head, face, neck and scalp, and lymphatitis were clinically evaluated as 
normal.  At that time, the veteran denied frequent or severe headaches, 
throat trouble, head injury, skin diseases, tumors, growths, cyst or cancer 
or any loss of memory or amnesia.  Service medical records dated in 
February and March 1978 reflect treatment for sinus problems.  A service 
record dated in February 1980 reflects that a Medical Evaluation Board 
pertinent to a diagnosis of psychophysiologic intestinal disorder with 
irritable bowel syndrome was ongoing.  In referring the veteran for 
neurologic evaluation, service personnel noted that he had complained of 
frequent headaches.  The veteran complained of steady, occipital headaches, 
beginning one and 1/2 years earlier, associated with stress.  He reported 
that the headaches occurred in conjunction with his bowel problems and his 
body tensing up.  Neurologic examination was within normal limits.  The 
results of electroencephalogram were normal.  The impression was muscle 
contraction headaches as part and parcel of his psychophysiologic syndrome.  
A report of Physical Evaluation Board Proceedings dated in April 1980 shows 
a diagnosis of psychophysiologic gastro-intestinal disorder.  

At the time of VA examination in September 1980, the veteran made no 
complaints relevant to his skin; the report of examination shows that his 
skin was  evaluated as normal.  Neuropsychiatric examination conducted at 
that time reflects that the veteran complained of headaches over the 
temporal regions of his head, approximately once a month.  He reported that 
the headaches may or may not occur when he is under tension.  The veteran's 
memory for recent and remote events at that time was good.  The report of 
examination also reflects that the veteran gave a history of having 
experienced back and neck pain with "heavy pressure."  The veteran 
indicated that he was not in service at that time, had no pressure and had 
no problems with his neck.

In connection with Agent Orange examination conducted in March 1990, the 
veteran reported that he was present in an area recently sprayed with Agent 
Orange while in Vietnam and that he ate food or drink that could have been 
contaminated.  No lymph node adenopathy was noted upon examination.  There 
was no evidence of neoplasia.  The examiner noted findings pertinent to the 
skin on the veteran's feet.  There was no evidence of any masses on the 
neck or head.  Superficial skin cysts were noted on the veteran's trunk.

In June 1992, the veteran complained of facial numbness.  X-ray of the 
cervical spine in June 1992 revealed a slight encroachment at C3 to C4.  A 
VA outpatient report dated in June 1992 reflects psychologic evaluation.  
The examining physician noted "[s]trong suppression, repression [with] 
amnesia for select trauma events..."  Pertinent diagnoses included suspect 
PTSD.  Examination of the carotids in September 1992 revealed no evidence 
of hemodynamically significance.  The impression after electroencephalogram 
in October 1992 was that testing was probably normal but should be repeated 
to rule out the presence of a spike discharge in the left motor cortex.  A 
report of magnetic resonance imaging, completed in October 1992, revealed a 
normal brain. 

A private medical report, dated in December 1992, indicates that the 
veteran was involved in an automobile accident in December 1988, resulting 
in back pain and complaints of pain from the base of his skull to the tip 
of his tailbone; the impression was chronic back pain syndrome or lumbago, 
without neurological compromise.  

A VA medical record report dated in May 1993 reflects that the veteran was 
treated for PTSD, and a possible somatization disorder.  No cranial nerve 
testing was accomplished at that time.

The claims file contains a decision of the Social Security Administration 
(SSA) dated in May 1993; that decision reflects an award of SSA disability 
benefits based on an affective mood disorder, effective January 18, 1993.  
A mental residual functional capacity assessment indicates that the 
veteran's understanding and memory were not significantly limited.  A prior 
SSA decision, dated in September 1992, denied benefits.  That report 
included notation of left facial numbness.  

In September 1993, neurologic examination of the veteran revealed no facial 
numbness or sensory deficit.  The remainder of the central nervous system 
was within normal limits.  

A report of VA neurologic evaluation dated in August 1994 indicates that 
the veteran's cranial nerves were intact.  Memory testing of three words at 
two and five minute intervals showed that the veteran remembered only one 
word.  The impression was anxiety disorder.  

In October 1994, the veteran testified at a personal hearing.  He reported 
that he was hit in the face with a rifle butt during training in service 
and that thereafter he lost  his memory for a week and was hospitalized.  
He stated that his memory staring coming back and that he began having 
headaches brought on by stress and tension.  He also report neck problems 
since that time.  Transcript at 7.  

A VA outpatient record dated in October 1994 indicates that the veteran had 
a small, non-healing supraorbital lesion on his forehead.  The veteran 
underwent excision of a facial melanoma in December 1994.  The diagnosis 
was right supraorbital basal cell carcinoma.  Operations included a right 
parotidectomy and right radical neck dissection.  The hospital report 
reflects that the veteran was neurologically intact.  The surgical 
pathology report, in part, described a "cervical lymphadenectomy" sample 
consisting of "soft tissue."  A February 1995 outpatient record indicates 
that the veteran had done well since surgery, with good healing of the 
incision.  In another February 1995 record, the veteran complained of a 
stiff neck and recurrent right jaw pain. 

In March 1995, the veteran reported for VA psychiatric examination.  He 
complained of difficulties in concentration and "memory problems" to 
include short-term memory loss.  His recent and remote memories appeared 
poor.  He could not remember the names of medication he had been taking.  
He could not remember presidents prior to President Clinton.  He was unable 
to remember any of three items named after five minutes.  The examiner 
indicated that the veteran appeared to be chronically low functioning and 
"may have some learning disability..."  Axis I diagnoses includes PTSD, 
major depressive disorder and a history of alcohol abuse, in remission.

VA records dated in May 1995 indicate that the veteran complained of tight 
neck muscles and a decreased ability to think and say the right things.  
The impression was anxiety attack versus "TIA."  A VA outpatient record 
dated in February 1996 notes that the veteran was status post resection of 
a malignant melanoma of the right forehead with radical neck dissection and 
that he continued to complain of neck pain.  Examination revealed 
hypersensitive skin on the right side of the neck.  There were no symptoms 
of central nervous system XI neuropathy.  

The claims file contains a psychology report prepared by F.B., Ph.D., dated 
in June 1996.  Dr. F.B. indicated that the veteran was physically hit in 
the face with a rifle butt while in basic training in service, resulting in 
multiple facial lacerations and a period of unconsciousness.  Dr. F.B. 
indicated that the veterans' appeared to have suffered a concussion "since 
there were several days of disorientation and serious memory impairment."  
Dr. F.B. continued to note "daily physical beatings, strangling, kicking, 
slaps, often in the face and head area."  Dr. F.B. noted symptoms to 
include memory impairment and frequent headaches.  Examination revealed 
that the veteran's memory was impaired for immediate, remote and recent 
events.  Axis I diagnoses included "organic mental disorder (rule out)."  

In June 1996, the veteran testified before a member of the Travel Board.  
The veteran and his representative argued that there was a microscopic 
description of the veteran's malignant melanoma that could fit with the 
soft tissue sarcomas listed under Agent Orange regulations.  Transcript at 
1.  The veteran provided a history of being hit in the face, around the 
chin/jaw area, with a rifle during training in service.  He indicated that 
his teeth punctured through his lips.  He stated that after he was in the 
hospital with amnesia.  Transcript at 17.  He reported being unconscious 
for five or 10 minutes.  He indicated that his memory finally came back.  
Transcript at 18-19.  He reported that he had had problems with his neck 
ever since the in-service incident.  He complained of a stiff neck, pain 
and headaches.  Transcript at 19-20.  He reported that he underwent 
resection for his malignant melanoma in December 1994.  Transcript at 21.  
The Board member asked questions relevant to the veteran's history of 
memory impairment complaints.  The representative indicated that the 
veteran had passed a "VMI" test that was supposed to screen out organic 
brain damage.  Transcript at 30.  The representative, also holding a 
Master's Degree in counseling, testified that the memory deficit 
experienced by the veteran was attributable more to his psychiatric 
disorder, post-traumatic stress disorder.  

In July 1996, the veteran presented for a VA general medical examination.  
The VA examiner noted the veteran's history of a melanoma of his right 
forehead, over the eyebrow, treated with radical neck dissection to include 
a right total parotidectomy.  The examination report includes notation of 
the veteran's complaints of sinus problems, to include parasinus pressure 
and pain.  Examination revealed the head to be normocephalic and 
atraumatic.  Neurologic examination was within normal limits.  Diagnoses 
included post extensive radical neck dissection and forehead dissection for 
Clark's Level III melanoma of the right forehead.  Examination also 
included PTSD examination, without notation of complaints of memory loss.  

In June 1997, the veteran reported for a VA neurologic examination relevant 
to his head injury claim.  The veteran gave a history of having been hit in 
the right lower face with the butt of an M-14 rifle in June 1968, while in 
service.  He stated that after being hit he was "knocked out," and 
remained unconscious for about 30 minutes until he was assisted by his 
buddies and regained consciousness in the shower.  He reported being taken 
by ambulance to the hospital and remaining in the hospital for two weeks.  
He indicated that for one week he had had amnesia and also reported that 
thereafter he suffered from recurrent neck pains and headaches that he 
believed were related to the in-service head injury.  Neurologic 
examination revealed normal mental status, gait and station.  No facial 
weakness was present.  The pupils were equal, round and reactive.  Motor 
examination of the extremities was normal.  The tongue protruded midline.  
The palate elevated midline.  Cerebellar function tests were normal.  A 
detailed sensory examination was not performed.  The VA examiner summarized 
that neurologic examination was normal with the exception of residuals due 
to radical neck dissection.  The examiner stated, "I certainly can find no 
evidence of any chronic organic mental state that might have related to his 
head injury."  The examiner continued to state that "I think it is 
perfectly reasonable to assume that his neck pain and headaches following 
his head injury were in fact related to the injury.  I do not believe that 
any of his present residual other than the psychological trauma of the 
event represents the cause of any his current disability."  In addendum 
the examiner noted that after dictation of the examination results had been 
completed the veteran indicated an additional complaints related to his 
head injury, memory loss.   

In July 1997, the veteran reported for dermatologic examination.  The VA 
examiner noted the veteran's history of malignant melanoma of the right 
lateral eyebrow and right neck.  Examination revealed a scar over the right 
eyebrow and right neck areas.  Diagnoses included history of malignant 
melanoma, status post right radical neck dissection.

The claims file contains a report of a VA systemic conditions examination 
dated in July 1997.  The examiner noted that the veteran was diagnosed with 
a Clark Level II melanoma of the head and neck that had been surgically 
treated in 1994, without signs of recurrence.  In an addendum, dated in 
December 1997, the examiner set out that malignant melanoma is an 
adenocarcinoma, not a soft tissue sarcoma.  The examiner further stated 
that the etiology "can't be determined."

Pertinent Laws and Regulations

In order to establish service connection for a claimed disability the facts 
must demonstrate that a disease or injury resulting in current disability 
was incurred in the active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as malignant tumors, 
become manifest to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a chronic 
condition in service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where the issue involves 
questions of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  


A veteran who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The last date on 
which such a veteran shall be presumed to have been exposed to an herbicide 
agent shall be the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and ending on May 
7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii).  The following diseases shall be 
service connected if the veteran was exposed to an herbicide agent during 
active service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are met, 
even though there is no record of such disease during service, and provided 
further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain 
respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  Note 
1 defines the term soft tissue sarcoma as follows:  adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; 
liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant 
cell tumor of tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant mesenchymoma; 
malignant granular cell tumor; alveolar soft part sarcoma; epithelioid 
sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309, Note 1.  The Secretary of the VA has 
determined that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  See Notice, 
61 Fed.Reg. 414421 (1996).

Notwithstanding the foregoing, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude 
a veteran from establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); see 38 C.F.R. § 
3.303(d) (1996).  However, the United States Court of Veterans Appeals 
(Court) has held that where the issue involves medical causation, competent 
medical evidence that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Each disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a). hardships of such service even though 
there is no official record of such incurrence or aggravation in such 
service, and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the 
question of whether a particular disease or injury occurred in service, 
that is, what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent medical 
evidence is generally required.  In short, the above-cited provisions do 
not presumptively establish service connection for a combat veteran; 
rather, they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); see 
also Wade v. West, 11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 148 
(1998); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  The veteran must 
still establish that his claim is well-grounded by medical evidence showing 
a nexus between a current disability and the reported service incident.  
See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Analysis

The threshold question to be answered in the veteran's appeal is whether he 
has presented evidence of well-grounded claims.  "[A] person who submits a 
claim for benefits under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the Court held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease and the current 
disability.  See Anderson, supra; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim is not 
well grounded, the application for service connection must fail, and there 
is no further duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Court has held that in order for a claim to be well-grounded, there 
must be competent evidence of incurrence or aggravation of a disease or 
injury in service, of a current disability, and of a nexus between the in-
service injury or disease and the current disability.  See generally Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical evidence 
is required to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Malignant Melanoma

Although the veteran's service records include notation of a history of 
skin problems, such as acne, service medical records are completely 
negative for any diagnosis of cancer of the face or neck.  Nor is there 
competent evidence of such within the initial post-service year.  The 
veteran, although competent to complain of in-service skin problems, has 
not been shown to possess a recognized degree of medical knowledge that 
would render his opinions on medical diagnoses competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, service connection under 
38 C.F.R. § 3.303(a), or under the basic presumptive provisions for 
malignant tumors under 38 C.F.R. §§ 3.307, 3.309, is not warranted. 

The veteran contends that his malignant melanoma of the face and neck is 
residual to exposure to Agent Orange.  As he served in Vietnam, the 
possibility of such exposure is conceded.  However, the record contains a 
competent medical opinion to the effect that the veteran's malignant 
melanoma was an adenocarcinoma and not a soft tissue sarcoma.  The 
presumptive provisions relevant to cancers caused by Agent Orange exposure 
specifically lists only soft tissue sarcomas, not adenocarcinoma.  There is 
no competent evidence identifying the veteran's melanoma as a soft tissue 
carcinoma or as any of the diseases presumptive to Agent Orange exposure.  
The veteran is not qualified to provide such diagnosis.  See Espiritu, 
Grottveit, supra.  Thus, there is no presumptive basis to render the 
veteran's claim plausible.

Finally, the Board notes that the only etiological opinion offered with 
respect to the veteran's melanoma of the face and neck is the July 1997 VA 
examiner's statement that the etiology "can't be determined."  Case law 
provides that where a physician is unable to offer a definite causal 
relationship that opinion may not be utilized in establishing service 
connection as such an opinion is non-evidence.  Perman v. Brown, 5 Vet. 
App. 237, 241 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The 
Court has also held that medical evidence must be more than speculative.  
Bostain v. West, 11 Vet. App. 124 (1998), Obert v. Brown, 5 Vet. App. 30 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Perman 
v. Brown, 5 Vet. App. 237, 241 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993).  A review of the entire evidentiary record shows that there 
is no competent opinion as to the etiology of the veteran's melanoma.  As 
such, the third prong of Caluza, supra, has not been met and the claim is 
not well grounded.

The Board notes that the veteran's representative has argued that further 
examination is warranted in that the statement made by the July 1997 VA 
examiner renders the examination inadequate.  The representative stated 
that the "equivocal statement does not support the Board of Veteran 
Appeals findings that the appellant's malignant melanoma was not service 
connected and remand is required."  The representative cited Goss v. 
Brown, "Where the Board makes a decision based on an examination report 
which does not contain sufficient detail, remand is required 'for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination.'"  9 Vet. App. 109, 114 (1996); see 
also Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  This case is entirely 
unlike the facts of Goss and may be distinguished therefrom.  In Goss, the 
veteran was a combat veteran; however, he was also a former Prisoner of War 
and thus afforded the benefit of consideration of additional POW 
presumptions to which the instant veteran is not entitled.  In Goss, the 
Court's reversal was pertinent to a presumptive POW disability.  
Specifically, the Court disputed the Board's finding that there was clear 
and convincing evidence to defeat the presumption of service connection in 
that case, based on an examiner's statement that he "could not rule out 
nutrition deficiency as a prison of war" as the cause of the appellant's 
mild to moderate peripheral neuropathy.  Moreover, there had been no VA 
examination specific to peripheral neuropathy in that case.  

Here, the disability at issue is not a disability specifically set out as 
presumptive disease related to Agent Orange exposure.  The Board further 
notes as a distinction that the veteran in this case underwent examination 
specific for the purpose of determining the nature and etiology of the 
disability in question.  Unlike in Goss, the July 1997 examiner's opinion 
as to an inability to determine the etiology is not being used to overcome 
an already bestowed presumption.  Rather, the veteran in this case has yet 
to demonstrate competent evidence of a presumptive Agent Orange disease, or 
competent evidence establishing a nexus between a non-presumptive melanoma 
and his period of service.  Thus, the Board finds the July 1997 VA 
examination adequate and does not agree with the representative that remand 
is mandated.  Moreover, as the veteran's claim is not well grounded based 
on the existing record, the application for service connection must fail, 
and there is no further duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Head Injury

The veteran contends that as a result of being hit in the face with a rifle 
butt during training he suffered from amnesia, headaches and neck pain.  He 
has reported being hospitalized for amnesia.  His service records reflect 
that he was treated for amnesia and that he had a laceration on the inside 
of his cheek.  Neurologic evaluation at that time was negative.  
Impressions in service records include adult situational reaction and 
dissociative reaction.  Service records also indicate that the veteran had 
sinus trouble.  Notably, at the time of examination in September 1976, he 
denied headaches, head injury, or any loss of memory or amnesia.  His head 
was evaluated as normal at that time.  Later service records indicate that 
the veteran suffered from headaches as part of his psychophysiologic 
syndrome.  A Physical Evaluation Board determined that the veteran had a 
psychophysiologic gastro-intestinal disorder.  At the time of initial post-
service VA examination, the veteran's recent and remote memory was good.  

Post service the veteran has complained of headaches and memory 
difficulties, often in connection with psychiatric examinations.  He is 
service connected for PTSD.  The veteran has presented for neurologic 
examination.  In September 1993, there was no evidence of sensory deficit 
and the central nervous system was within normal limits.  In August 1994, 
the veteran demonstrated memory difficulties; however, neurologic 
evaluation showed his cranial nerves to be intact and the impression was 
anxiety disorder.  In connection with VA psychiatric examination in March 
1995 the veteran demonstrated memory difficulties; the examiner opined he 
was low functioning and may have some learning disability.  In June 1996, 
Dr. F.B. noted the veteran's symptoms of headaches and memory impairment 
and indicated that an organic mental disorder should be ruled out.  Most 
recently, the veteran underwent VA neurologic examination in June 1997.  At 
that time, despite his complaints, the examiner noted that neurologic 
examination was normal.  Although acknowledging the veteran's complaints of 
headaches, neck pain and memory loss subsequent to the in-service injury, 
and stating that the veteran's in-service symptoms, as reported, were 
consistent with a history of head injury, the VA examiner specifically 
found no current evidence of chronic organic mental state that may be 
related to a head injury and further indicated that neurologic evaluation 
was normal with the exception of residuals due to radical neck resection.  
The VA examiner opined that "I do not believe that any of his present 
residual other than the psychological trauma of the event represents the 
cause of any his current disability."

A claim for service-connection for a disability must be accompanied by 
evidence which establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See also Degmetich v. Brown, 104 
F. 3d 1328, 1332 (Fed. Cir. 1997) and Gilpin v. West, No. 97-7075 (Fed. 
Cir. Sept. 11, 1998), to the same effect.  In this case, the veteran has 
demonstrated memory difficulties and headaches, which have been attributed 
by competent professionals to his already service-connected psychiatric 
problems.  However, he has not submitted or identified competent evidence 
of an organic mental state or other existing disability opined by competent 
individuals to be causally related to his reported in-service head injury, 
or other incident of service.  Absent evidence of such, his claim must 
fail.

Other Matters

When the Board addresses in its decision a question that has not been 
addressed by the RO, such as well groundedness, it must consider whether an 
appellant has been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board notes that the veteran has been given ample opportunity to 
present evidence and argument in support of his claim, to include 
presenting testimony at a personal hearing.  The Board concludes that the 
veteran is not prejudiced by the RO's disposition of the claim on a broader 
basis than that employed by the Board.

The Board recognizes that the Court has held that there is some duty to 
assist the veteran in the completion of his application for benefits under 
38 U.S.C.A. § 5103 (West 1991 & Supp. 1998) even where his claims appear to 
be not well-grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In the instant case, however, the veteran has 
not identified any medical evidence that has not been submitted or 
obtained, which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).

Here the Board notes the arguments put forth by the veteran's 
representative relative to a duty to assist even where a claim is not well 
grounded.  In that vein, the representative argues that VA's Adjudication 
Procedures Manual, M-21-1, requires that VA assist the veteran in 
developing his claim, even if it is not well grounded.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, 1.03(a), and Part VI, 
Chapter 2, 2.10(f) (1996).  The veteran's representative further contends 
that the M21-1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and that this 
requirement is binding on the Board.  However, the Court has held in 
numerous decisions that, in order to trigger VA's statutory duty to assist, 
it is incumbent upon the claimant to first present a well-grounded claim. 

The Board is required to follow the precedent opinions of the Court.  
38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 Vet.App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. Brown, 
9 Vet.App. 425 (1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 38 C.F.R. 
§ 19.9, prior to determining that a claim is not well-grounded.  The Board 
is not bound by an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of the VA's duty 
to assist in connection with the well-grounded claim determination are 
quite clear.  See Bernard v Brown, 4 Vet.App. 384, 394. (1993); 38 C.F.R. 
§ 19.5.  The Board has determined, therefore, that, in the absence of a 
well-grounded claim, the VA has no duty to assist the veteran in developing 
his case.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for a malignant melanoma of the neck, claimed as 
secondary to Agent Orange exposure, is denied.


REMAND

The instant appeal includes the issue of entitlement to service connection 
for a skin disorder, other than a malignant melanoma of the neck, to 
include chloracne, dyshidrosis eczema of the feet and/or sebaceous cysts, 
claimed as secondary to Agent Orange exposure.  Notably, a review of 
service medical records reflects treatment of chronic acne vulgaris; the 
veteran was noted to have a pre-service history of acne.  One record, dated 
in April 1971, includes comment that the veteran was advised that "he is 
in a different climate that might cause the blemishes."  Service medical 
records also reflect that the veteran was treated for tinea pedis.  Post-
service records also reflect treatment and evaluation for skin problems 
affecting the veteran's face, hand and feet.  

The Board is cognizant that the veteran's claim was remanded in December 
1996 for further development, specifically to include a dermatologic 
examination to obtain an opinion as to the etiology of any chronic skin 
disorder found to be present.  Pursuant to that remand, VA examination of 
the veteran's skin was conducted in July 1997.  The examiner noted the 
veteran's history of chronic acne problems, and his in-service history of 
boils on his face in service, continuing subsequent to service discharge.  
The examiner also noted that the veteran's history was otherwise 
significant for chronic hand and foot eczema.  Diagnoses were 1) history of 
severe inflammatory acne vulgaris with significant nodular cystic lesions; 
2) sebaceous hyperplasia of the forehead; 3) history of lipomas; 4) history 
of malignant melanoma, 1984, status post right radical neck dissection; and 
5) chronic hand and foot eczema, controlled on topical steroids.  Pertinent 
to diagnosis 1), the examiner indicated that the character of the lesions 
(large boils, not extensive opened, closed comedones) argued in favor of an 
"acne tropicalis," more than true chloracne.  The VA examiner provided no 
opinion as to the etiology of that or other diagnosed skin disorders.

While the Board expresses regret at the necessity for a further remand of 
this matter, the evidence of record remains insufficient for an informed 
appellate decision regarding the veteran's claim of entitlement to service 
connection for a skin disorder.  It is now well-settled that in its 
decisions, the Board may not rely upon its own unsubstantiated medical 
opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In its last remand the Board specifically requested 
examination of the veteran's skin problems and an opinion as to the 
etiology.  No such opinion was obtained.


The Board is obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has stated that 
compliance by the Board and the RO with remand directives is neither 
optional nor discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this case is returned for the following:

1.  The RO should request the veteran to identify the 
names and addresses of any additional medical care 
providers who have treated him for any skin disorders.  
After securing the necessary release, the RO should 
obtain these records for association with the claims 
file.

2.  The RO should schedule the veteran for a VA 
dermatologic examination.  The claims folder and a 
separate copy of this remand MUST be made available to 
the examiner for review before the examination.  Any 
indicated diagnostic studies should be accomplished.  
The examiner is requested to respond to the following:

a.  Identify all existing skin disorders.  

b.  Specifically confirm or refute the existence of 
chloracne or other acneform diseases consistent with 
chloracne; dyshidrosis eczema of the feet; and/or 
sebaceous cysts.

c.  State whether any existing skin disorders are 
determined to have existed prior to the veteran's 
entrance into any period of service, and if so, whether 
such underwent any underlying increase in severity as a 
result of exposure to Agent Orange or other incident of 
active military service.

d.  State whether it is more likely, less likely, as 
least as likely as not that each identified skin 
disorder was first manifested during active military 
service or whether each is otherwise etiologically 
related to Agent Orange exposure or other incident of 
active military service.


3.  After the development requested above has been 
completed to the extent possible, the RO should again 
review the record.  The RO should particularly review 
the examination report and determine if it is adequate 
for rating purposes and in compliance with this remand.  
If not, it should be returned for corrective action.  
Thereafter, the RO should re-adjudicate the issue of 
entitlement to service connection for a skin disorder, 
other than a melanoma of the face/neck.  If the benefit 
sought on appeal remains denied the veteran and his 
representative should be furnished a supplemental 
statement of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Veterans Appeals for additional 
development or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1996) (Historical and Statutory Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 
1998), a decision of the Board of Veterans' Appeals granting less than the 
complete benefit, or benefits, sought on appeal is appealable to the United 
States Court of Veterans Appeals within 120 days from the date of mailing 
of notice of the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  Veterans' Judicial 
Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes the date of 
mailing and the copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' Appeals.  
Appellate rights do not attach to those issues addressed in the remand 
portion of the Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

